     Case 18-04145       Doc 1     Filed 10/15/18 Entered 10/15/18 12:12:19     Desc Main
                                     Document     Page 1 of 25


                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA

--------------------------------------------------------
In re:
                                                           BKY 18-42245 MER
Sheri Kohlrusch,
                                                           Chapter 7
                 Debtor.
--------------------------------------------------------
Sheri Kohlrusch,

                 Plaintiff,
v.

Capital One Bank (USA), N.A. and Gurstel
Law Firm, P.C., a Minnesota professional
corporation,                                               ADV. NO.:

                  Defendants.
--------------------------------------------------------

                                            COMPLAINT

        Sheri Kohlrusch, Plaintiff-Debtor ("Debtor"), comes now by and through her

attorney, Michael Sheridan, and for her complaint against Capital One Bank (USA), N.A.

("Defendant") and Gurstel Law Firm, P.C. alleges:

     I. PRELIMINARY STATEMENT

     1. Debtor seeks to avoid and recover from the Defendants, or from any person or

        entity for whose benefit the transfers were made, all preferential transfers of

        property made for or on account of an antecedent debt made to or for the benefit of

        the Defendant by the Debtor during the 90 day period prior to the filing of the

        Debtor's bankruptcy petition. 11 U.S.C. §§ 547, 550 and 522.

     II. PARTIES
Case 18-04145    Doc 1    Filed 10/15/18 Entered 10/15/18 12:12:19       Desc Main
                            Document     Page 2 of 25




2. Plaintiff is an individual, and Debtor in the within-captioned bankruptcy case,

   having filed a voluntary petition for relief under Chapter 7 of the Bankruptcy Code

   on July 11, 2018.

3. Defendant, Capital One Bank (USA), N.A., is a National Association operating as

   a subsidiary of Capital One Financial Corporation. Capital One Bank (USA),

   N.A. operates from an address of 1680 Capital One Drive, McLean, Virginia

   22102 and is a creditor in the within-captioned bankruptcy case.

4. Defendant, Gurstel Law Firm, P.C., is a Minnesota professional corporation

   operating from an address of 6681 Country Club Drive, Golden Valley, MN 55427

   and is the law firm that levied Debtor’s bank funds on behalf of its client

   Defendant Capital One Bank (USA), N.A.

III. JURISDICTION AND VENUE

5. This adversary proceeding is brought pursuant to 11 U.S.C. §§ 547, 550 and 522

   of the Bankruptcy Code, Rules 7001(1) and 7003 of the Federal Rules of

   Bankruptcy Procedure.

6. This Court has jurisdiction under 28 U.S.C. § § 157 and 1334, Fed.R.Bankr.P.

   5005 and Local Rule 1070-1. This adversary proceeding is a core proceeding.

   The petition commencing this Chapter 7 was filed July 11, 2018. The case is

   currently pending in this court.

IV. FACTUAL ALLEGATIONS

7. On November 9, 2016, Defendant Capital One obtained a judgment against Debtor

                                         2
  Case 18-04145      Doc 1    Filed 10/15/18 Entered 10/15/18 12:12:19         Desc Main
                                Document     Page 3 of 25


       in Anoka County District Court in case number 02-CV-16-4743.

   8. On or about April 30, 2018, Defendant Capital One, through its attorneys at

       Defendant Gurstel, attempted to levy Debtor’s Wells Fargo bank account. Debtor

       claimed an exemption to the garnishment under Minnesota law. A true and correct

       copy of Debtor’s Wells Fargo Bank statements evidencing the funds levied from

       her checking and savings accounts on April 30, 2018 is attached as ‘Exhibit A.’

   9. On May 22, 2018, a judge of the Anoka County District Court issued an order

       denying Debtor’s claimed exemption from the bank levy and ordering the release

       of Debtor’s funds at Wells Fargo Bank in the amount of $1,644.22 1. A true and

       correct copy of the Order dated May 22, 2018 is attached as ‘Exhibit B.’

   10. On her voluntary bankruptcy petition, filed on July 11 2018, Debtor listed on

       schedule A/B a right to recover the avoidable preference from Defendant and

       exempted the same from the bankruptcy estate.

   11. On August 23, 2018, chapter 7 panel trustee Randall Seaver filed a Report of No

       Distribution with the court, verifying that Debtor exempted the right to recover the

       preference payment to Defendant.

   12. On August 23, 2018, Debtor’s undersigned attorney mailed a letter to Defendant

       Gurstel advising Defendant Gurstel and Defendant Capital One of Debtor’s

       exempted right to recover the preference and demanding payment of the same to

       Debtor. A true and correct copy of the demand letter, dated August 23, 2018 is

1. After further review of Debtor’s Wells Fargo bank statements, it appears the amount of
$1,769.22 was levied from Debtor’s bank accounts on April 30, 2018 when including the funds
levied from her savings account.

                                             3
Case 18-04145     Doc 1    Filed 10/15/18 Entered 10/15/18 12:12:19         Desc Main
                             Document     Page 4 of 25


   attached as ‘Exhibit C.’

13. In an email dated September 14, 2018, an lawyer and employee of Defendant

   Gurstel advised the undersigned attorney that Defendant Capital One handles

   preference demands directly, rather than through its attorney.

14. Defendant Capital One has denied that it received any preference payment despite

   Debtor’s proof of the funds levied from Debtor’s bank account.

V. CAUSES OF ACTION

         COUNT 1 – AVOIDANCE OF PREFERENTIAL TRANSFERS

                                    11 U.S.C. § 547

15. Debtor incorporates by reference all of the above paragraphs of this Complaint as

   though fully stated herein.

16. On or within 90 days prior to the filing of the instant bankruptcy petition, the

   levy of Debtor’s funds held at Wells Fargo Bank in the amount of $1,769.22 as

   referenced above constitutes a preference as that term is used in 11 U.S.C. § 547.

17. Defendant Capital One was a creditor of the Debtor at the time of the transfers

   within the meaning of 11 U.S.C. § 101(10)(A). At the time of the transfers, the

   Defendant Capital One had a right to payment on account of an obligation owed to

   the Defendant Capital One by the Debtor.

18. The transfers were to or for the benefit of the Defendants.

19. The transfers were made for or on account of antecedent debts owed by the Debtor

   to the Defendant Capital One before the transfers were made.

20. The Debtor was insolvent at all times during the 90 days during the petition date.

                                          4
Case 18-04145        Doc 1   Filed 10/15/18 Entered 10/15/18 12:12:19      Desc Main
                               Document     Page 5 of 25


21. As a result of the transfers, the Defendants received more than they would have

   received if: the transfers had not been made and Defendants received payment of

   such antecedent debts under the provisions of the Bankruptcy Code.

22. The Debtor is entitled to avoid the transfers pursuant to 11 U.S.C. §§ 547(b) &

   522(h).

                COUNT 2 – RECOVERY OF AVOIDED TRANSFERS

                                      11 U.S.C. § 550

23. The Debtor hereby incorporates all preceding paragraphs as if fully realleged

   herein.

24. The Debtor is entitled to avoid the transfers pursuant to 11 U.S.C. §§ 547(b) &

   522(h).

25. The Defendants were the initial transferee of the transfers or the intermediate or

   mediate transferee of such initial transferee, or the entity for whose benefit the

   transfers were made.

26. Pursuant to 11 U.S.C. §§ 550(a) & 522(g), the Debtor is entitled to recover from

   the Defendants the transfers, plus interest thereon, to the date of payment and costs

   of this action.

VI. PRAYER FOR RELIEF

   WHEREFORE, Plaintiff prays that judgment be entered against Defendants:

   (a) Avoiding the transfers described above as preferences under 11 U.S.C. §

   547(b) & 522(h);

   (b) Granting judgment in favor of the Debtor and against Defendants in the

                                          5
  Case 18-04145        Doc 1   Filed 10/15/18 Entered 10/15/18 12:12:19       Desc Main
                                 Document     Page 6 of 25


      amount

      of $1,769.22;

      (c) Requiring the Defendants to immediately pay the sum of $1,769.22 pursuant to

      § 550(a) & 522(g) of the Bankruptcy Code;

      (d) Awarding pre-judgment and post-judgment interest at the maximum legal rate

      running through the date of judgment herein until the date the judgment is paid in

      full, plus costs, and granting the Debtor such other and further relief as the court

      deems just and proper.


Dated: October 15, 2018                          Respectfully submitted,

                                                 ATLAS LAW FIRM, LLC

                                                 By: /e/ Michael J. Sheridan
                                                 Michael J. Sheridan (#0388936)
                                                 Attorney for Debtor
                                                 2006 First Ave. N., Suite 206
                                                 Anoka, MN 55303
                                                 (763) 229-7538




                                    VERIFICATION

       Sheri Kohlrusch, the Debtor named in the motion, declare under penalty of
perjury that the foregoing is true and correct according to the best of my knowledge,
information and belief.


Dated: Oct. 15, 2018                      /s/ Sheri Kohlrusch ________________
                                              Sheri Kohlrusch




                                             6
Case 18-04145   Doc 1   Filed 10/15/18 Entered 10/15/18 12:12:19   Desc Main
                          Document     Page 7 of 25
Case 18-04145   Doc 1   Filed 10/15/18 Entered 10/15/18 12:12:19   Desc Main
                          Document     Page 8 of 25
Case 18-04145   Doc 1   Filed 10/15/18 Entered 10/15/18 12:12:19   Desc Main
                          Document     Page 9 of 25
Case 18-04145   Doc 1   Filed 10/15/18 Entered 10/15/18 12:12:19   Desc Main
                         Document     Page 10 of 25
Case 18-04145   Doc 1   Filed 10/15/18 Entered 10/15/18 12:12:19   Desc Main
                         Document     Page 11 of 25
Case 18-04145   Doc 1   Filed 10/15/18 Entered 10/15/18 12:12:19   Desc Main
                         Document     Page 12 of 25
   Case 18-04145           Doc 1   Filed 10/15/18 Entered 10/15/18 12:12:19           Desc Main
                                    Document     Page 13 of 25
                                   ATLAS LAW FIRM
                               A PROFESSIONAL LIMITED LIABILITY COMPANY
300 INTERNATIONAL PLAZA               BRANCH OFFICES IN MINNEAPOLIS,       952-373-5455 - OFFICE
7900 INTERNATIONAL DRIVE              ST. LOUIS PARK AND ANOKA             763-229-7538 - DIRECT
BLOOMINGTON, MN 55425                 WWW.ATLASFIRM.COM                    763-400-4530 - FACSIMILE

August 23, 2018

Via facsimile at 1.877.750.6335 and U.S. mail
Jacqueline M. Filipski
Gurstel Law Firm
6681 Country Club Drive
Minneapolis, MN 55427

RE:      Preference demand pursuant to 11 U.S.C. §§ 547 & 522
         Sheri Kohlrusch
         BKY Case No.: 18-42245

Dear Ms. Filipski,

Please be advised this law firm represents Ms. Kohlrusch in her Chapter 7 Bankruptcy. Ms.
Kohlrusch filed a Chapter 7 Bankruptcy on July 11, 2018. Within 90 days prior to the date of
filing, your office had caused to be garnished from Ms. Kohlrusch's wages the amount of
$1,644.22, pursuant to a judgment in Case No. 02-CV-16-4743: Capital One Bank (USA), N.A. v.
Sheri Kohlrusch. The party holding these garnished funds must remit them to the undersigned.

Section 547 of the Bankruptcy Code allows a trustee to avoid a prepetition transfer of an
interest of a debtor in property if the transfer is made 1) to or for the benefit of a creditor; 2)
for or on account of antecedent debt; 3) while the debtor was insolvent; 4) to a noninsider on
or within ninety days of the filing of the bankruptcy case; and, if such transfer 5) results in the
creditor receiving more than the creditor would have received in hypothetical liquidation in a
Chapter 7 case. In re Alexander, 219 B.R. 255, 258 (Bankr.Minn., 1998). The $1,644.22 that
Gurstel Law Firm obtained by garnishment was a preference as it was a transfer of an interest
in property of the debtor to a creditor made while the debtor was insolvent on or within 90
days before the date of filing which enabled the creditor to receive more than it would have
received but for the transfer.

The Bankruptcy Code allows a debtor to exempt the right to recover an avoidable preference
from the bankruptcy estate. See 11 U.S.C. § 522(g). Ms. Kohlrusch has claimed this recoverable
preference as exempt. Please find Ms. Kohlrusch's schedules A/B and C enclosed. Trustee
Randall Seaver filed a Report of No Distribution with the court on Aug. 23, 2018 verifying that
Ms. Kohlrusch has exempted the right to recover the avoidable preference. Therefore, the
Bankruptcy Code allows Ms. Kohlrusch to recover this preferential transfer.
  Case 18-04145       Doc 1     Filed 10/15/18 Entered 10/15/18 12:12:19            Desc Main
                                 Document     Page 14 of 25
Page 2 of 2
August 23, 2018



If Gurstel Law Firm and/or Capital One Bank (USA) wish to avoid the additional expense of an
adversary proceeding for a turnover of the preference payment, please immediately send a
check in the amount of $1,644.22, payable to Sheri Kohlrusch, to Atlas Law Firm, LLC, 7900
International Dr., Ste 300, Bloomington, MN 55425, within seven (7) days from the date of this
letter. If we do not hear from you, we will commence an adversary proceeding.

If you have any questions or wish to discuss this matter, feel free to call me at (763) 229-7538.

Sincerely,




Michael J. Sheridan
ATLAS LAW FIRM, LLC

enclosure
cc: client
                       Case 18-04145            Doc 1           Filed 10/15/18 Entered 10/15/18 12:12:19                              Desc Main
                                                                 Document     Page 15 of 25
             Fill in this information to identify your case and this filing:

 Debtor 1                  Sheri A. Kohlrusch
                           First Name                       Middle Name                   Last Name

 Debtor 2
 (Spouse, if filing)       First Name                       Middle Name                   Last Name


 United States Bankruptcy Court for the:          DISTRICT OF MINNESOTA, MINNEAPOLIS DIVISION

 Case number                                                                                                                                     Check if this is an
                                                                                                                                                  amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                      12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

   No. Go to Part 2.
    Yes.      Where is the property?

 Part 2: Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
   Yes

  3.1      Make:                                              Who has an interest in the property? Check one       Do not deduct secured claims or exemptions. Put
                                                                                                                   the amount of any secured claims on Schedule D:
           Model:                                             Debtor 1 only                                       Creditors Who Have Claims Secured by Property .
           Year:                                               Debtor 2 only                                      Current value of the      Current value of the
           Approximate mileage:                                Debtor 1 and Debtor 2 only                         entire property?          portion you own?
           Other information:                                  At least one of the debtors and another
          2007 Dodge Grand Caravan
          200,000 miles                                        Check if this is community property                         $1,650.00                   $1,650.00
                                                                  (see instructions)
          Value per edmunds


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    No
   Yes
  4.1      Make:                                              Who has an interest in the property? Check one
                                                                                                                   Do not deduct secured claims or exemptions. Put
                                                                                                                   the amount of any secured claims on Schedule D:
           Model:                                             Debtor 1 only                                       Creditors Who Have Claims Secured by Property .
           Year:                                               Debtor 2 only                                      Current value of the      Current value of the
                                                               Debtor 1 and Debtor 2 only                         entire property?          portion you own?
           Other information:                                  At least one of the debtors and another
           1978 Regal mobile home                              Check if this is community property                        $5,000.00                    $5,000.00
           Value per debtor's opinion                             (see instructions)




Official Form 106A/B                                                      Schedule A/B: Property                                                                page 1
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                Case 18-04145                   Doc 1       Filed 10/15/18 Entered 10/15/18 12:12:19                                      Desc Main
                                                             Document     Page 16 of 25
 Debtor 1       Kohlrusch, Sheri A.                                                                            Case number (if known)


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   .you have attached for Part 2. Write that number here.............................................................................=>              $6,650.00

 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                          Current value of the
                                                                                                                                            portion you own?
                                                                                                                                            Do not deduct secured
                                                                                                                                            claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    No
    Yes.     Describe.....
                                   Furniture                                                                                                              $350.00

                                   Appliances                                                                                                             $700.00

                                   Lawnmower                                                                                                              $100.00

                                   Tools                                                                                                                    $50.00


7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
    No
    Yes.     Describe.....
                                   Televisions x 3                                                                                                        $700.00

                                   DVD players x 2                                                                                                          $50.00

                                   Video game consoles x 2 & games                                                                                        $400.00

                                   Camera                                                                                                                   $25.00

                                   Tablet compter                                                                                                         $100.00

                                   Smartphone                                                                                                             $200.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
               collections, memorabilia, collectibles
    No
     Yes.    Describe.....

9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
              instruments
    No
     Yes.    Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.    Describe.....

11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
    Yes.     Describe.....
                                   Clothing                                                                                                             $1,500.00



Official Form 106A/B                                                Schedule A/B: Property                                                                    page 2
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                   Case 18-04145                            Doc 1              Filed 10/15/18 Entered 10/15/18 12:12:19                             Desc Main
                                                                                Document     Page 17 of 25
 Debtor 1          Kohlrusch, Sheri A.                                                                                     Case number (if known)

12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
    Yes.        Describe.....
                                            Costume jewelry                                                                                                           $60.00


13. Non-farm animals
     Examples: Dogs, cats, birds, horses
    No
     Yes.       Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
    No
     Yes.       Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
     Part 3. Write that number here ..............................................................................                                             $4,235.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                          Current value of the
                                                                                                                                                      portion you own?
                                                                                                                                                      Do not deduct secured
                                                                                                                                                      claims or exemptions.

16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
    Yes................................................................................................................
                                                                                                                              Cash on hand                          $100.00


17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                 institutions. If you have multiple accounts with the same institution, list each.
    No
   Yes........................                                     Institution name:


                                              17.1.      Checking Account                       Wells Fargo bank account                                            $389.00



                                              17.2.      Savings Account                        Wells Fargo bank account                                              $20.00



                                              17.3.      Checking Account                       TCF bank account                                                    $118.00



                                              17.4.      Savings Account                        TCF bank account                                                      $40.00


18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    No
     Yes..................                            Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
     joint venture
    No
     Yes.       Give specific information about them...................
                                       Name of entity:                                                                      % of ownership:


Official Form 106A/B                                                                     Schedule A/B: Property                                                         page 3
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                Case 18-04145                   Doc 1       Filed 10/15/18 Entered 10/15/18 12:12:19                                Desc Main
                                                             Document     Page 18 of 25
 Debtor 1       Kohlrusch, Sheri A.                                                                       Case number (if known)

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    No
     Yes. Give specific information about them
                                        Issuer name:

21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
    Yes. List each account separately.
                                     Type of account:                  Institution name:
                                     IRA                               Northwestern Mutual Retirement                                             $1,134.00


22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    No
   Yes. .....................                                    Institution name or individual:
                                     Security Deposit on               Security deposit                                                             $332.00
                                     Rental Unit


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    No
     Yes.............         Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    No
     Yes.............         Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    No
     Yes.    Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    No
     Yes.    Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    No
     Yes.    Give specific information about them...

 Money or property owed to you?                                                                                                       Current value of the
                                                                                                                                      portion you own?
                                                                                                                                      Do not deduct secured
                                                                                                                                      claims or exemptions.

28. Tax refunds owed to you
    No
    Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

                                                       52% of estimated 2018 tax refunds                                                          $2,000.00


                                                       Estimated 2017 property tax refund                                                           $800.00




Official Form 106A/B                                              Schedule A/B: Property                                                                page 4
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                 Case 18-04145                      Doc 1           Filed 10/15/18 Entered 10/15/18 12:12:19                                               Desc Main
                                                                     Document     Page 19 of 25
 Debtor 1        Kohlrusch, Sheri A.                                                                                        Case number (if known)

29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’
                                                                                                               compensation, Social Security benefits;
              unpaid loans you made to someone else
    No
    Yes.      Give specific information..
                                                        Funds levied within the 90 days prior to filing                                                                  $1,644.22


31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’
                                                                                                     s, or renter’
                                                                                                                 s insurance
    No
     Yes. Name the insurance company of each policy and list its value.
                                           Company name:                                                         Beneficiary:                                 Surrender or refund
                                                                                                                                                              value:

32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
     died.
    No
     Yes.     Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples: Accidents, employment disputes, insurance claims, or rights to sue
    No
    Yes.      Describe each claim.........
                                                        AFLAC disability insurance claim                                                                                 $1,800.00

                                                        Back child support                                                                                              $11,000.00


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    No
     Yes.     Describe each claim.........

35. Any financial assets you did not already list
    No
     Yes.     Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
     Part 4. Write that number here.....................................................................................................................            $19,377.22

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   No. Go to Part 6.
    Yes.    Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      No. Go to Part 7.
       Yes.    Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above

Official Form 106A/B                                                        Schedule A/B: Property                                                                             page 5
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                   Case 18-04145                         Doc 1            Filed 10/15/18 Entered 10/15/18 12:12:19                                               Desc Main
                                                                           Document     Page 20 of 25
 Debtor 1         Kohlrusch, Sheri A.                                                                                                   Case number (if known)


53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
    No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                      $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                    $0.00
 56. Part 2: Total vehicles, line 5                                                                            $6,650.00
 57. Part 3: Total personal and household items, line 15                                                       $4,235.00
 58. Part 4: Total financial assets, line 36                                                                  $19,377.22
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $30,262.22              Copy personal property total           $30,262.22

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                      $30,262.22




Official Form 106A/B                                                               Schedule A/B: Property                                                                         page 6
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                       Case 18-04145            Doc 1           Filed 10/15/18 Entered 10/15/18 12:12:19                                 Desc Main
                                                                 Document     Page 21 of 25
              Fill in this information to identify your case:

 Debtor 1                  Sheri A. Kohlrusch
                           First Name                       Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                     Last Name


 United States Bankruptcy Court for the:            DISTRICT OF MINNESOTA, MINNEAPOLIS DIVISION

 Case number
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
       You are claiming state and federal nonbankruptcy exemptions.                11 U.S.C. § 522(b)(3)

      You are claiming federal exemptions.          11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

      2007 Dodge Grand Caravan                                                                                                    11 USC § 522(d)(2)
      200,000 miles
                                                                      $1,650.00                                    $1,650.00
      Value per edmunds                                                                      100% of fair market value, up to
      Line from Schedule A/B: 3.1                                                             any applicable statutory limit

      1978 Regal mobile home                                                                                                      11 USC § 522(d)(1)
      Value per debtor's opinion
                                                                      $5,000.00                                    $5,000.00
      Line from Schedule A/B: 4.1                                                            100% of fair market value, up to
                                                                                              any applicable statutory limit

      Furniture                                                                                                                   11 USC § 522(d)(3)
      Line from Schedule A/B: 6.1
                                                                          $350.00                                    $350.00
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

      Appliances                                                                                                                  11 USC § 522(d)(3)
      Line from Schedule A/B: 6.2
                                                                          $700.00                                    $700.00
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

      Lawnmower                                                                                                                   11 USC § 522(d)(3)
      Line from Schedule A/B: 6.3
                                                                          $100.00                                    $100.00
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                            page 1 of 3
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                Case 18-04145                   Doc 1        Filed 10/15/18 Entered 10/15/18 12:12:19                              Desc Main
                                                              Document     Page 22 of 25
     Brief description of the property and line on          Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                  portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B

     Tools                                                                                                                  11 USC § 522(d)(3)
     Line from Schedule A/B: 6.4
                                                                       $50.00                                   $50.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Televisions x 3                                                                                                        11 USC § 522(d)(3)
     Line from Schedule A/B: 7.1
                                                                      $700.00                                  $700.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     DVD players x 2                                                                                                        11 USC § 522(d)(3)
     Line from Schedule A/B: 7.2
                                                                       $50.00                                   $50.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Video game consoles x 2 & games                                                                                        11 USC § 522(d)(3)
     Line from Schedule A/B: 7.3
                                                                      $400.00                                  $400.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Camera                                                                                                                 11 USC § 522(d)(3)
     Line from Schedule A/B: 7.4
                                                                       $25.00                                   $25.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Tablet compter                                                                                                         11 USC § 522(d)(3)
     Line from Schedule A/B: 7.5
                                                                      $100.00                                  $100.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Smartphone                                                                                                             11 USC § 522(d)(3)
     Line from Schedule A/B: 7.6
                                                                      $200.00                                  $200.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Clothing                                                                                                               11 USC § 522(d)(3)
     Line from Schedule A/B: 11.1
                                                                   $1,500.00                                 $1,500.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Costume jewelry                                                                                                        11 USC § 522(d)(4)
     Line from Schedule A/B: 12.1
                                                                       $60.00                                   $60.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Cash on hand                                                                                                           11 USC § 522(d)(5)
     Line from Schedule A/B: 16.1
                                                                      $100.00                                  $100.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Wells Fargo bank account                                                                                               11 USC § 522(d)(5)
     Line from Schedule A/B: 17.1
                                                                      $389.00                                  $389.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Wells Fargo bank account                                                                                               11 USC § 522(d)(5)
     Line from Schedule A/B: 17.2
                                                                       $20.00                                   $20.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit


Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                     page 2 of 3
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                Case 18-04145                   Doc 1        Filed 10/15/18 Entered 10/15/18 12:12:19                              Desc Main
                                                              Document     Page 23 of 25
     Brief description of the property and line on          Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                  portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B

     TCF bank account                                                                                                       11 USC § 522(d)(5)
     Line from Schedule A/B: 17.3
                                                                      $118.00                                  $118.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     TCF bank account                                                                                                       11 USC § 522(d)(5)
     Line from Schedule A/B: 17.4
                                                                       $40.00                                   $40.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Northwestern Mutual Retirement                                                                                         11 USC § 522(d)(12)
     Line from Schedule A/B: 21.1
                                                                   $1,134.00                                 $1,134.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Security deposit                                                                                                       11 USC § 522(d)(5)
     Line from Schedule A/B: 22.1
                                                                      $332.00                                  $332.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     52% of estimated 2018 tax refunds                                                                                      11 USC § 522(d)(5)
     Line from Schedule A/B: 28.1
                                                                   $2,000.00                                 $2,000.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Estimated 2017 property tax refund                                                                                     11 USC § 522(d)(5)
     Line from Schedule A/B: 28.2
                                                                      $800.00                                  $800.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Funds levied within the 90 days prior                                                                                  11 USC § 522(d)(5)
     to filing
                                                                   $1,644.22                                 $1,644.22
     Line from Schedule A/B: 30.1                                                      100% of fair market value, up to
                                                                                        any applicable statutory limit

     AFLAC disability insurance claim                                                                                       11 USC § 522(d)(10)(C)
     Line from Schedule A/B: 33.1
                                                                   $1,800.00                                 $1,800.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Back child support                                                                                                     11 USC § 522(d)(10)(D)
     Line from Schedule A/B: 33.2
                                                                  $11,000.00                               $11,000.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
                  Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                     page 3 of 3
Software Copyright (c) 2018 CINGroup - www.cincompass.com
012312450      Case 18-04145            Doc 1              671869ÿ8ÿEntered
                                                    Filed 10/15/18      ÿÿ10/15/18
                                                                                    ÿ612:12:19
                                                                                                                   Desc Main
                                                          12ÿ456789:;<=ÿ>?98;
                                                   @AB;8A<;ÿ?CÿDA66EB?;5ÿFDA66Eÿ5:?GABHÿ
                                                     Document        Page 24 of 25

                                                    456789:;<=ÿIE;A;A?6ÿJKÿLMNOPPOQ
ÿ                                                                                                             wx[XÿyUzXY]ÿÿ{q|}}|~{}
STTUVWXYÿ[\]ÿ^_`abÿcdefgbhÿiÿjd`akglÿ                                                                       ÿXX[UWV]ÿÿ{|}|~{}
mfgnobpÿqÿ                                                                          wXxYzUWXÿy\ÿ\X[UWVÿ[\ÿYUTxVX]ÿÿ}{|}~|~{}
rsh_togplÿ                                                                          wXxYzUWXÿy\ÿyUWxWUxzÿV[ÿ\TX]ÿÿ}{|}~|~{}
usÿgvvboÿ
ÿ
ÿÿ                                                                              pbnpbvbtob`ÿ¦lDA<5EGÿ§ÿ2E8A¨56ÿÿ
2E8Aÿ?G89B<ÿ                                                                                   ohgvÿ©gkÿªdp«ÿ©©mÿ
}}}qÿofÿoÿuiÿÿ ÿ                                                                                  q¬{{ÿ¢tobptgodstghÿ­pd®ÿbÿÿ
hgdtbÿcuÿ}qÿÿ                                                                              _dobÿ{{ÿÿ
u ¡cuÿÿ                                                                                           hss«dtaostÿcuÿ~ÿÿ
uÿ|ÿ¢£¢u¤ÿ¥¥¥¥¥}ÿ                                                                             q~~¬qÿÿ
ÿ                                                                                                    ªg¥ÿ¤ÿq{{{ÿÿ
                                                                                                     i«gdh¤ÿ«vfbpd`gt¯gohgv°dp«±es«ÿ
                                                                                                     ÿ
²³´ÿ                                                                                            ÿÿ
µ56¨5GGÿ¶ÿ2E5·E8ÿ
}~{{ÿ¸spohgt`ÿ®bÿt_bÿs_ofÿÿ
_dobÿ}~ÿÿ
_ptv®dhhbÿcuÿqÿ
¬~¬{{ÿ ÿ
ÿ
¹º»ºÿ²³´ÿ                                                                                        ÿÿ
12ÿ¼89B;EEÿÿ
}{}ÿ½ÿms_pofs_vbÿ
{{ÿÿofÿoÿÿ ÿ
cdttbgnshdvcuÿ}ÿÿ
}~}{
   ¾AGA6¿ÿ@5;E               J                                                        @?<7E;ÿ¼EÀ;
                             ÿ}ÿÿ          mfgnobpÿqÿrsh_togplÿnbododstÿvefb`_hbvÿgt`ÿvogob«btov±ÿªbbÿ«s_toÿÃÿ±{{ÿÁfbpd`gtÿcdefgbhÂ
  {q|}}|~{}                  Á}ÿnavÂ     Áitobpb`¤ÿ{q|}}|~{}Â
                             ÿ~ÿÿ
  {q|}}|~{}                  Á}naÂ        mbpod°degobÿs°ÿepb`doÿes_tvbhdta±ÿÁfbpd`gtÿcdefgbhÂÿÁitobpb`¤ÿ{q|}}|~{}Â
                             ÿÿÿ
  {q|}}|~{}                  Á}naÂ        datgo_pbÿ`behgpgodstÿÁpb¤ÿ}ÿrsh_togplÿnbododstÂ±ÿÁfbpd`gtÿcdefgbhÂÿÁitobpb`¤ÿ{q|}}|~{}Â
                             ÿÿÿ          usodebÿs°ÿpbvnstvd¦dhdodbvÿs°ÿefgnobpÿqÿ`b¦ospvÿgt`ÿofbdpÿgoosptblvÿ°dhb`ÿ¦lÿgt`ÿcdefgbhÿ^±ÿfbpd`gt±
  {q|}}|~{}                  ÁnavÂ       Áfbpd`gtÿcdefgbhÂÿÁitobpb`¤ÿ{q|}}|~{}Â
                             ÿÿÿ
  {q|}}|~{}                  ÁnavÂ  ­b¦ospÄvÿdtes«bÿpbesp`vÿ°dhb`ÿ¦l±ÿÁfbpd`gtÿcdefgbhÂÿÁitobpb`¤ÿ{q|}}|~{}Â
                             ÿÿ       jbebdnoÿs°ÿmfgnobpÿqÿrsh_togplÿ¸bododstÿÿegvbÿ_nhsg`Á}~~ÂÿÅegvb_nh`}{~q_ÆÿÁÿ±{{Âÿªdhdta
  {q|}}|~{}                          ªbb±ÿjbebdnoÿt_«¦bpÿ}{q~±ÿªbbÿg«s_toÿ±{{±ÿÁ½±±ÿ£pbgv_plÂÿÁitobpb`¤ÿ{q|}}|~{}Â
  {q|}}|~{}                  ÿÿ      ©dvoÿs°ÿmpb`dospvÿhsg`ÿ~¬ÿepb`dospvÿg``b`ÿÁ­¢ehbpÇÂÿÁitobpb`¤ÿ{q|}}|~{}Â
                              ÿÿÿ cbbodtaÿs°ÿmpb`dospv±ÿ£p_vobbÿjgt`ghhÿ©±ÿbg®bpÿgvvdatb`ÿosÿofbÿegvb±ÿ}ÁgÂÿ«bbodtaÿosÿ¦bÿfbh`ÿst
                               Á~navÂ |}|~{}ÿgoÿ{}¤{{ÿ¸cÿgoÿcoaÿcdttbgnshdvÿ½ÿms_pofs_vbÿ{{ÿÿofÿoÿj«ÿ}{}qÿÁ}{ofÿªhsspÂ±
                                      mbpod°degobÿs°ÿes«nhbodstÿs°ÿ°dtgtedghÿ«gtgab«btoÿes_pvbÿ`_bÿ}{|}~|~{}±ÿ©gvoÿ`glÿosÿs¦Èbeoÿos
                                      `dvefgpabÿdvÿ}{|}~|~{}±ÿ©gvoÿ`glÿosÿefghhbtabÿ`dvefgpabg¦dhdolÿs°ÿvs«bÿ`b¦ov¤ÿ}{|}~|~{}±ÿÁÉpgeb
  {q|}~|~{}                          cucÂÿÁitobpb`¤ÿ{q|}~|~{}Â
                              ÿqÿÿ umÿmbpod°degobÿs°ÿ«gdhdtaÿÿcbbodtaÿs°ÿepb`dospv±ÿusodebÿ­gobÿ{q|}|~{}±ÿÁ`«dt±ÂÿÁitobpb`¤
  {q|}|~{}                   ÁnavÂ {q|}|~{}Â
 !11"#!!$%1$&&1'()*+4,,-+.332/25-505045                                                                         512
012312450      Case 18-04145            Doc 1                671869ÿ8ÿEntered
                                                    Filed 10/15/18          ÿÿ10/15/18
                                                                                        ÿ612:12:19
                                                                                                                    Desc Main
  1231435162                  ÿ2ÿÿ         <=>?@A@BC?=ÿDocument
                                                       DAÿBDE9F=?@DGÿDAÿA@GPage
                                                                           CGB@CFÿEC
                                                                                  25GC :=E=
                                                                                      of  25G?ÿBDH>I=ÿA@F=JÿKLÿMN=>@ÿOPÿQDNF>HIBNÿ8R=K?D>ÿ6;P
                               869:; 8SBRDGDH:NTÿUVÿOJW@I=>ÿXX<;ÿ8VG?=>=JYÿ1231435162;
                              ÿÿ     <NC9?=>ÿ[ÿ\>HI?==]Iÿ^=9D>?ÿDAÿ_DÿR@I?>@KH?@DGYÿ`Tÿ^CGJCFFÿXPÿM=CW=>TÿNCW@G:ÿK==GÿC99D@G?=Jÿ?>HI?==
                                     DAÿ?N=ÿ=I?C?=ÿDAÿ?N=ÿCKDW=aGCE=JÿJ=K?D>8I;Tÿ>=9D>?ÿ?NC?ÿ`ÿNCW=ÿG=@?N=>ÿ>=B=@W=JÿCGLÿ9>D9=>?LÿGD>ÿ9C@J
                                     CGLÿEDG=LÿDGÿCBBDHG?ÿDAÿ?N@Iÿ=I?C?=bÿ?NC?ÿ`ÿNCW=ÿECJ=ÿCÿJ@F@:=G?ÿ@GcH@>Lÿ@G?Dÿ?N=ÿA@GCGB@CFÿCAAC@>IÿDA
                                     ?N=ÿJ=K?D>8I;ÿCGJÿ?N=ÿFDBC?@DGÿDAÿ?N=ÿ9>D9=>?LÿK=FDG:@G:ÿ?Dÿ?N=ÿ=I?C?=bÿCGJÿ?NC?ÿ?N=>=ÿ@IÿGDÿ9>D9=>?L
                                     CWC@FCKF=ÿAD>ÿJ@I?>@KH?@DGÿA>DEÿ?N=ÿ=I?C?=ÿDW=>ÿCGJÿCKDW=ÿ?NC?ÿ=d=E9?=JÿKLÿFCePÿfH>IHCG?ÿ?Dÿg=Jÿ^
                                     UCGhÿfÿi11jTÿ`ÿN=>=KLÿB=>?@ALÿ?NC?ÿ?N=ÿ=I?C?=ÿDAÿ?N=ÿCKDW=aGCE=JÿJ=K?D>8I;ÿNCIÿK==GÿAHFFL
                                     CJE@G@I?=>=JPÿ`ÿ>=cH=I?ÿ?NC?ÿ`ÿK=ÿJ@IBNC>:=JÿA>DEÿCGLÿAH>?N=>ÿJH?@=IÿCIÿ?>HI?==PÿQ=Lÿ@GAD>EC?@DG
                                     CKDH?ÿ?N@IÿBCI=ÿCIÿ>=9D>?=Jÿ@GÿIBN=JHF=IÿA@F=JÿKLÿ?N=ÿJ=K?D>8I;ÿD>ÿD?N=>e@I=ÿADHGJÿ@Gÿ?N=ÿBCI=ÿ>=BD>JY
                                     \N@IÿBCI=ÿeCIÿ9=GJ@G:ÿAD>ÿ6ÿEDG?NIPÿOII=?IÿOKCGJDG=Jÿ8e@?NDH?ÿJ=JHB?@G:ÿCGLÿI=BH>=JÿBFC@EI;Yÿk
                                     1P11TÿOII=?IÿVd=E9?YÿkÿZ1545P55Tÿ<FC@EIÿMBN=JHF=JYÿkÿ6Zj4j1Pl4Tÿ<FC@EIÿOII=>?=JYÿ_D?
                                     O99F@BCKF=Tÿ<FC@EIÿIBN=JHF=Jÿ?DÿK=ÿJ@IBNC>:=Jÿe@?NDH?ÿ9CLE=G?ÿ8e@?NDH?ÿJ=JHB?@G:ÿ?N=ÿWCFH=ÿDA
  1235Z35162                         BDFFC?=>CFÿD>ÿJ=K?Iÿ=dB=9?=JÿA>DEÿJ@IBNC>:=;Yÿk6Zj4j1Pl4Pÿ8M=CW=>Tÿ^CGJCFF;ÿ8VG?=>=JYÿ1235Z35162;


                                                            mnopqÿstuvwxtÿotyztu
                                                               {u|y}|xzw~yÿqtxtwz
                                                                 1235Z35162ÿ65Y6jY55
                                          mnopq EIN=>@JCGYZi25l2ZY1owtyz
                                          ~wy                          o~t
                                                                                    62al55liÿg@FÿD>ÿVG?YÿA@F=J
                                          t}xuwzw~yRDBh=?ÿ^=9D>? s       t|ux jjBjÿgj>jDjEY
                                                                                    RD         ÿ1ÿRDBÿ\DY
                                                                          ouwztuw|j         jÿ\=>EYÿ@GBFHJ=J
                                                                                    gD>EC?YÿN?EFÿfC:=ÿBDHG?I
                                                                                    AD>ÿJDBHE=G?IYÿ@GBFHJ=J
                                          w|t 5                      o~}z 1P51
                                          m|t}




 !11"#!!$%1$&&1'()*+4,,-+.332/25-505045                                                                          212
